EXHIBIT 1(a) JOHNSON & JOHNSON UNDERWRITING AGREEMENT STANDARD PROVISIONS (DEBT) MARCH 11, 2008 From time to time, Johnson & Johnson, a New Jersey corporation (the “Company”), may enter into one or more underwriting agreements that provide for the sale of designated securities to the several underwriters named therein.The standard provisions set forth herein may be incorporated by reference in any such underwriting agreement (an “Underwriting Agreement”).The Underwriting Agreement, including the provisions incorporated therein by reference, is herein referred to as this Agreement.Unless otherwise defined herein, terms defined in the Underwriting Agreement are used herein as therein defined. I. The Company proposes to issue debt securities (the “Securities”) from time to time pursuant to the provisions of the Indenture dated as of September15, 1987 between the Company and The Bank of New York Trust Company, N.A. (as successor to BNY Midwest Trust Companywhich succeededHarris Trust and Savings Bank), as Trustee.The Securities may have varying designations, maturities, rates and times of payment of interest, selling prices, redemption provisions, and other terms. The
